








EXHIBIT 10.8
GUARANTY AGREEMENT
Dated as of April 29, 2014


By


AK TUBE LLC
and AK STEEL PROPERTIES, INC.


to


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee


________________


Pertaining to:


$30,000,000
City of Rockport, Indiana
Revenue Refunding Bonds
Series 2012-A
(AK Steel Corporation Project)




--------------------------------------------------------------------------------






GUARANTY AGREEMENT
This GUARANTY AGREEMENT is made and effective as of April 29, 2014 (this
“Guaranty”), jointly and severally, by and between AK TUBE LLC, a Delaware
limited liability company (“AK TUBE”) and AK STEEL PROPERTIES, INC., a Delaware
corporation (“AK STEEL PROPERTIES” and together with AK TUBE the “Guarantor”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee (the “Trustee”), a
national banking association, together with any successor trustee at the time
serving as such under the Indenture (hereinafter identified). Each capitalized
term used herein and not otherwise defined shall have the meaning as set forth
in the Indenture.
W I T N E S S E T H:
WHEREAS, the City of Rockport, Indiana (the “Issuer”), a body corporate and
politic organized and existing under the laws of the State of Indiana (the
“State”), has issued its revenue bonds pursuant to the Constitution and laws of
the State, in the aggregate principal amount of $30,000,000 designated Revenue
Refunding Bonds, Series 2012-A (AK Steel Corporation Project) (the “Bonds”); and
WHEREAS, the Bonds were issued under and secured by a Trust Indenture dated as
of February 1, 2012, by and between the Issuer and the Trustee (the
“Indenture”), and the Trustee initially served as Paying Agent under the
Indenture; and
WHEREAS, the proceeds derived from the sale of the Bonds were provided by the
Issuer to AK Steel Corporation (the “Company”) pursuant to a Loan Agreement
dated as of February 1, 2012, between the Issuer and the Company (the “Loan
Agreement”) for the purpose of refunding the Refunded Bonds, as defined in the
Indenture, and paying the costs of issuance of such Bonds; and
WHEREAS, the Company is a wholly owned subsidiary of AK STEEL HOLDING; and
WHEREAS, AK STEEL HOLDING has previously entered into a guaranty agreement with
the Trustee to guaranty the full and prompt payment of the principal, interest,
premium if any, and the Purchase Price (as defined in the Indenture) of the
Bonds; and
WHEREAS, AK TUBE and AK STEEL PROPERTIES are indirect wholly owned subsidiaries
of AK STEEL HOLDING; and
WHEREAS, AK TUBE AND AK STEEL PROPERTIES have determined that it is in the best
interests of the Guarantor to also guaranty the Bonds; and
WHEREAS, the Guarantor is willing to enter into this Guaranty in order to
enhance the marketability of the Bonds and thereby achieve interest cost and
other savings to the Company, and as an inducement to the purchase of the Bonds
by all who shall at any time become Owners of the Bonds;
NOW, THEREFORE, in consideration of the premises and in order to enhance the
marketability of the Bonds and thereby achieve interest cost and other savings
to the Company, and as an inducement to the purchasers of the Bonds and all who
shall at any time become Owners of the Bonds, the Guarantor does hereby, subject
to the terms hereof, covenant and agree with the Trustee as follows:




--------------------------------------------------------------------------------






ARTICLE I


REPRESENTATIONS AND WARRANTIES


The Guarantor does hereby represent and warrant that:
(a)AK TUBE is a limited liability company and AK STEEL PROPERTIES is a
corporation, formed and incorporated, respectively, and in good standing under
the laws of the State of Delaware, have sufficient power to enter into this
Guaranty, and have authorized the execution and delivery of this Guaranty by
proper corporate action;


(b)neither this Guaranty, the execution and delivery hereof, nor the agreements
herein contained, are prevented, limited by or contravene or constitute a
default under any agreement, instrument or indenture to which the Guarantor is a
party or by which it is bound or any provisions of the Guarantor’s certificate
of incorporation or bylaws, or any existing law, rule, regulation, judgment,
order or decree to which the Guarantor is subject; and


(c)the assumption by the Guarantor of its obligations hereunder will result in a
financial benefit to the Guarantor.


ARTICLE II


COVENANTS AND AGREEMENTS


Section 2.1    (a) The Guarantor hereby guarantees to the Trustee, jointly and
severally, for the benefit of the Owners of Outstanding Bonds, (i) the full and
prompt payment of the principal and premium, if any, of any Bond when and as the
same shall become due, whether at the stated maturity thereof, by acceleration,
call for redemption or otherwise, (ii) the full and prompt payment of any
interest on any Bond when and as the same shall become due, (iii) the full and
prompt payment of the Purchase Price (as defined in the Indenture) of any Bond
when and as the same shall become due, and (iv) the full and prompt payment of
all amounts due under the Note (as defined in the Loan Agreement). All payments
by the Guarantor shall be paid in lawful money of the United States of America.
Each and every default in payment of the principal and premium, if any, or
Purchase Price of, or interest on, any Bond shall give rise to a separate cause
of action hereunder, and separate suits may be brought hereunder as each cause
of action arises. The Guarantor agrees that upon failure of the Issuer or the
Company to pay punctually any such amounts, the Guarantor shall forthwith pay or
cause to be paid such amounts to the Trustee or other person or persons entitled
to receive the same under the provisions of the Indenture. This Guaranty is a
guarantee of payment when due and not of collectability.


(b)    The Guarantor hereby covenants and agrees, for the benefit of the Owners
of any Outstanding Bonds and for the benefit of any Credit Facility Issuer, that
for so long as any Bonds are Outstanding (and notwithstanding any expiration or
termination of the Master Securities Indenture (as defined below)), (i) the
Guarantor will comply and cause the Company to comply with certain covenants
(the “Included Covenants”) set forth in the Senior Indenture (the “Senior
Indenture”) among it, the Company and U.S. Bank National Association, as
trustee, as supplemented by the First Supplemental Indenture (the “Supplemental
Indenture”) among the same parties, both dated as of May 11, 2010, and as the
same may be further amended or supplemented from time to time (collectively, the
“Master Securities Indenture”), and (ii) the Holders of any Outstanding Bonds
and the Credit Facility Issuer, if any, are entitled to the benefit of those
covenants on a




--------------------------------------------------------------------------------




pari passu basis with holders of all Securities (as defined in the Master
Securities Indenture). “Included Covenants” as used herein means the covenants
of the Guarantor set forth in Sections 4.05 and 5.01 of the Senior Indenture and
in Section 5.01 of the Supplemental Indenture. It is the intent of the Guarantor
that the Included Covenants and the related provisions and definitions set forth
in the Master Securities Indenture are incorporated by reference herein as if
expressly set forth herein, with such conforming changes therein as shall be
necessary or appropriate to give the Holders of the Bonds the full benefit of
such covenants (i.e., references to “Notes” in the Master Securities Indenture
shall be deemed to be references to “Bonds” herein, references to “Closing Date”
in the Master Securities Indenture shall be deemed to be references to the date
of issuance of the Bonds, et cetera).
(c)    The Guarantor further covenants and agrees not to consent or enter into
any amendment or supplement to the Included Covenants and/or the related
provisions and definitions which would require the consent of the Holders (as
defined in the Master Securities Indenture) of a majority in principal amount of
the Securities (as defined in the Master Securities Indenture) affected thereby
pursuant to Section 11.02 of the Senior Indenture unless the Holders of a
majority in principal amount of the Securities affected thereby provide written
consent to such amendment or supplement; provided that for purposes of
determining whether the required majority has provided written consent, the
“principal amount of the Securities affected thereby” shall be deemed to include
the principal amount of all Bonds then outstanding, and the “Holders” shall be
deemed to include holders of the Bonds then outstanding. The Guarantor agrees to
provide, or cause to be provided, notice of any such amendment or supplement to
holders of the Bonds in the same manner as notice is provided to Holders of
Securities under the Master Securities Indenture.
Section 2.2    The obligations of the Guarantor under this Guaranty shall be
absolute and unconditional and, except as otherwise provided in Section 2.9
hereof, shall remain in full force and effect until the entire principal and
premium, if any, and Purchase Price of, and interest on, the Bonds shall have
been paid or provided for under the Indenture, and such obligations shall not be
affected, modified or impaired upon the happening from time to time of any
event, including, without limitation, any of the following, whether or not with
notice to, or the consent of, the Company or the Guarantor:


(a)    the compromise, settlement, release or termination of any or all of the
obligations, covenants or agreements of the Issuer under the Indenture or the
Loan Agreement;


(b)    the failure to give notice to the Guarantor of the occurrence of an event
of default under the terms and provisions of this Guaranty, the Loan Agreement
or the Indenture;


(c)    the waiver by the Trustee or the Issuer of the payment, performance or
observance by the Issuer, the Company or the Guarantor or the Trustee of any of
the obligations, covenants or agreements contained in the Indenture, the Loan
Agreement or this Guaranty;


(d)    the extension of the time for payment of any principal and premium, if
any, or Purchase Price of, or interest on, any Bonds under this Guaranty or the
Indenture, or of the time for performance of any other obligations, covenants or
agreements under or arising out of the Indenture, the Loan Agreement or this
Guaranty;


(e)    the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in the Indenture or the Loan
Agreement;


(f)    the taking or the omission of any of the actions referred to in the
Indenture or this Guaranty;




--------------------------------------------------------------------------------






(g)    any failure, omission, delay or lack on the part of the Issuer or the
Trustee to enforce, assert or exercise any right, power or remedy conferred on
the Issuer or the Trustee in this Guaranty, the Loan Agreement or the Indenture,
or any other act or acts on the part of the Issuer, the Trustee or any of the
Owners from time to time of the Bonds;


(h)    the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting, the Guarantor, the
Company or the Issuer or any of the assets of any or all of them, or any
allegation or contest of the validity of this Guaranty in any such proceeding;


(i)    to the extent permitted by law, the release or discharge of the Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty by operation of law;


(j)    any lack of validity or enforceability of the Bonds, or other
circumstance or condition under which the Guarantor may claim to be released
from its obligations hereunder; or


(k)    the disposition by the Guarantor of any or all of its equity interest in
the Company.


Section 2.3    No set-off, counterclaim, reduction, or diminution of any
obligation, other than payment, or any defense of any kind or nature that the
Guarantor or the Company has or may have against the Issuer, the Trustee or any
Owner of any Bond shall be available hereunder to the Guarantor against the
Trustee. This Guaranty shall remain in full force and effect or be reinstated if
any payment of principal and premium, if any, or Purchase Price of, or interest
on, any Bond must be restored or returned to the Company or any liquidator or
trustee in bankruptcy for the Company by the Trustee or any Owner of any Bond
because of or in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company.


Section 2.4    The Trustee shall have the right, power and authority to do all
things, including instituting or appearing in any suit or proceeding, not
inconsistent with the express provisions of the Indenture or this Guaranty, that
are reasonably necessary to enforce the provisions of this Guaranty and protect
the interests of the Owners from time to time of any Bonds.


Section 2.5    In the event of a default in the payment of principal and
premium, if any, or Purchase Price of any Bond when and as the same shall become
due, whether at the stated maturity thereof, by acceleration, call for
redemption or otherwise, or in the event of a default in the payment of any
interest on any Bond when and as the same shall become due, the Guarantor agrees
to be jointly and severally liable hereunder, and the Trustee may, and if
requested to do so by the Owners of not less than a majority in aggregate
principal amount of the Bonds then outstanding and upon indemnification as
hereinafter provided shall be obligated to, proceed hereunder, and the Trustee,
in its sole discretion, shall have the right to proceed first and directly
against the Guarantor under this Guaranty without proceeding against any other
person or exhausting any other remedies that it may have and without resorting
to any other security held by the Issuer or the Trustee.


Before taking any action hereunder, the Trustee may require that satisfactory
indemnity be furnished by the Owners of the Bonds requesting such action for the
reimbursement of all expenses and to protect




--------------------------------------------------------------------------------




against all liability, except liability that is adjudicated to have resulted
from its negligence or willful misconduct by reason of any action so taken.
Section 2.6    The Guarantor waives notice of the issuance of the Bonds and
notice from the Trustee or the Owners from time to time of any Bonds of their
acceptance of and reliance on this Guaranty, and the Guarantor also waives
presentment, demand for payment, protest and notice of nonpayment or dishonor
and all other notices or demands whatsoever. The Guarantor further waives any
right it may have to (a) require the Trustee or the Issuer to proceed against
the Company, (b) require the Trustee to proceed against or exhaust any security
granted by the Issuer or the Company, or (c) require the Trustee or the Issuer
to pursue any other remedy within the power of either the Trustee or the Issuer.
The Guarantor agrees that a separate action may be brought against it whether or
not an action is commenced against the Company under the Loan Agreement. The
Guarantor agrees to pay all reasonable costs, expenses and fees, including all
reasonable attorneys’ fees and expenses, that may be incurred by the Trustee in
enforcing or attempting to enforce this Guaranty following any default on the
part of the Guarantor hereunder, whether the same shall be enforced by suit or
otherwise.


Section 2.7    This Guaranty is entered into by the Guarantor for the benefit of
the Trustee and the Owners from time to time of the Bonds and any successor
trustee or trustees under the Indenture, all of whom shall be entitled to
enforce performance and observance of this Guaranty to the same extent provided
for the enforcement of remedies under the Indenture.


Section 2.8    Notwithstanding anything to the contrary contained herein, on any
date specified by the Company on which all Bonds are subject to optional
redemption pursuant to Section 9.01(a) of the Indenture, the Guarantor may
request that the Trustee release the Guaranty with respect to the Bonds. Upon
the payment of all amounts due upon the mandatory tender of such Bonds in
accordance with the Indenture, the Trustee shall release this Guaranty with
respect to the Bonds.


ARTICLE III


NOTICE AND SERVICE OF PROCESS,
PLEADINGS AND OTHER PAPERS


Section 3.1    The Guarantor represents that it is qualified to do business and
subject to service of process in the State of Ohio and covenants that it will
remain so qualified so long as any of the Bonds are outstanding, subject to the
Included Covenants.


Section 3.2    Any notice, process, pleadings or other papers served upon the
agents or officers of the Guarantor shall at the same time be sent by registered
mail, return receipt requested, postage prepaid, to the Guarantor at the
following addresses:


AK Tube LLC
30400 E. Broadway Street
Walbridge, OH 43465
Attn: President


AK Steel Properties, Inc.
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Treasurer


With a copy to:




--------------------------------------------------------------------------------






AK Steel Corporation
Legal Department
9227 Centre Pointe Drive
West Chester, OH 45069
Attn:    David C. Horn, Esq.
Joseph C. Alter, Esq


or to such other address as may be furnished by the Guarantor to the Trustee in
writing.
ARTICLE IV
MISCELLANEOUS
Section 4.1    The obligations of the Guarantor hereunder shall arise absolutely
when the Bonds shall have been issued, sold and delivered by the Issuer and the
proceeds thereof paid to the Trustee for the account of the Issuer under the
Indenture.
Section 4.2    No remedy herein conferred upon or reserved to the Trustee is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty or now or hereafter existing at law or in
equity. No delay or omission to exercise any right or power accruing upon any
default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time as often as may be deemed
expedient. In the event any provision contained in this Guaranty should be
breached by the Guarantor, and thereafter duly waived by the Trustee, such
waiver shall be limited to the particular breach so waived and shall not be
deemed to waive any other breach hereunder. No waiver, amendment, release or
modification of this Guaranty shall be established by conduct, custom or course
of dealing, but solely by an instrument in writing duly executed by the Trustee.
Section 4.3    (a) This Guaranty may be amended by written agreement of the
Trustee and the Guarantor, provided that (i) no amendment may be made that would
adversely affect the rights of the Owners of the Bonds without the consent of
the Owners of a majority in aggregate principal amount of such Bonds then
Outstanding, (ii) no such amendment may be made that would materially adversely
affect the rights of some but less than all Outstanding Bonds without the
consent of the Owners of a majority in principal amount of such Bonds; and
(iii) no amendment may be made that would (x) decrease the amount payable under
the Guaranty; (y) change the time for payments or the unconditional nature of
the Guaranty; or (z) change the amendment provisions hereof, in each case
without the consent of all of the Owners of Bonds adversely affected thereby;
and provided further that the Guaranty may be amended by written agreement of
the Trustee and the Guarantor without the consent of any Owner in order to make
conforming changes with respect to amendments made to the Indenture.
(b)    To determine whether the Owners of the requisite aggregate principal
amount of the Bonds have approved or consented to any amendment or modification
under this Guaranty, Bonds that are owned by the Issuer, the Guarantor or the
Company or by any person or persons directly or indirectly controlling or
controlled by or under direct or indirect common control with the Guarantor or
the Company shall be disregarded and deemed not to be outstanding for the
purpose of any such determination unless all Bonds are so owned, except that,
for the purpose of determining whether the Trustee shall be protected in relying
on any such approval or consent, only Bonds that the Trustee knows are so owned
shall be so disregarded. Bonds so owned that have been pledged in good faith may
be regarded as outstanding if the pledgee certifies




--------------------------------------------------------------------------------




to the Trustee the pledgee’s right so to act with respect to such Bonds and that
the pledgee is not the Issuer, the Guarantor or the Company or any person or
persons directly or indirectly controlling or controlled by or under direct or
indirect common control with the Guarantor or the Company. The Trustee may
conclusively rely and shall be fully protected in relying on the certification
of any such pledgee.
(c)    If at any time the Guarantor shall request the consent of the Trustee to
any proposed amendment, change or modification of this Guaranty that is subject
to the consent of any Owners, the Trustee shall, upon being satisfactorily
indemnified with respect to expenses, cause notice of such proposed amendment,
change or modification to be mailed in the same manner as provided by the
Indenture with respect to supplemental indentures. Such notice shall briefly set
forth the nature of such proposed amendment, change or modification and shall
state that copies of the instrument embodying the same are on file at the
designated office of the Trustee for inspection by all Owners of the Bonds.
Section 4.4    This Guaranty constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof and may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
Section 4.5    The invalidity or unenforceability of any one or more phrases,
sentences, clauses or Sections in this Guaranty shall not affect the validity or
enforceability of the remaining portions of this Guaranty, or any part thereof.
Section 4.6    The validity, interpretation and performance of this Guaranty
shall be governed by the laws of the State of Ohio.
Section 4.7    The Guarantor will execute and deliver all such instruments and
take all such action as the Trustee may from time to time reasonably request in
order fully to effectuate the purposes of this Guaranty.
Section 4.8    The Guarantor agrees to indemnify each of the Trustee or any
predecessor Trustee and their agents for, and to hold them harmless against, any
and all loss, damage, claims, liability or expense, including taxes (other than
taxes based upon, measured by or determined by the income of the Trustee),
arising out of or in connection with the acceptance or administration of the
trust or trusts hereunder, under the Indenture and under the Loan Agreement,
including the reasonable costs and expenses of defending itself against any
claim (whether asserted by the Guarantor, the Company, the Issuer, any Owner of
the Bonds or any other person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder or thereunder, or in
connection with enforcing the provisions of this Section, except if such loss,
damage, claim, liability or expense is caused in whole or in part by its own
negligence or willful misconduct.
[remainder of page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed in its
name and behalf and its corporate seal to be affixed thereto and attested by its
duly authorized officers as of the date first above written.
AK TUBE LLC
 
 
 
By:
 
/s/ Edward J. Urbaniak, Jr.
Name:
 
Edward J. Urbaniak, Jr.
Title:
 
President and CEO
 
 
 



                    


AK STEEL PROPERTIES, INC.
 
 
 
By:
 
/s/ David E. Westcott
Name:
 
David E. Westcott
Title:
 
Treasurer
 
 
 







                    
ACCEPTED as of the date first above written by WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee.
WELLS FARGO BANK, NATIONAL ASSOCIATION, Trustee
 
 
 
By:
 
/s/ Jeffrey K. Carlson
Name:
 
Jeffrey K. Carlson
Title:
 
Vice President
 
 
 







